United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2570
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Albert Randolph,                        *
                                        *     [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: February 9, 2009
                                Filed: June 8, 2009
                                 ___________

Before RILEY, SMITH, and SHEPHERD, Circuit Judges.
                             ___________

PER CURIAM.

       Albert Randolph pleaded guilty to possession with intent to distribute five
grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1). The district
court1 calculated Randolph's Guidelines range to be 188 to 235 months' imprisonment,
but it granted Randolph a downward variance to 160 months' imprisonment. On
appeal, Randolph argues that the district court abused its discretion by failing to
consider all of the 18 U.S.C. § 3553(a) factors and imposing a substantively



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
unreasonable sentence. We reject Randolph's arguments and affirm the judgment of
the district court.

                                    I. Background
       On June 2, 2006, police officers executed a search warrant at Randolph's
residence. The officers recovered 22.84 grams of cocaine base, a digital scale, and
Randolph's state identification card from the top drawer of Randolph's nightstand. The
officers also recovered $587 and a bag containing four separate bags with a total of
14.05 grams of marijuana from the bottom drawer of Randolph's nightstand. Randolph
admitted possessing the controlled substances and currency.

      Randolph pleaded guilty to one count of possession with intent to distribute five
grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1). Recommending
that Randolph be sentenced as a career offender pursuant to U.S.S.G. § 4B1.1,
Randolph's presentence investigation report calculated a total offense level of 31 and
a criminal history category of VI, yielding a Guidelines range of 188 to 235 months'
imprisonment.

       At Randolph's sentencing hearing, the district court overruled Randolph's
objection to his classification as a career offender. Randolph conceded that the two-
level crack cocaine reduction of Amendment 706 to the Guidelines does not apply to
the career offender Guidelines, but he argued that the district court should take the
two-level reduction into account in granting him a downward variance from his
Guidelines range of 188 to 235 months' imprisonment. Emphasizing that Randolph's
Guidelines range would be 151 to 188 months' imprisonment if Randolph's total
offense level were reduced from 31 to 29 under Amendment 706, the district court
granted Randolph a downward variance and sentenced him to 160 months'
imprisonment followed by four years of supervised release.




                                         -2-
                                     II. Discussion
       We review a sentence for an abuse of discretion "'[r]egardless of whether the
sentence imposed is inside or outside the Guidelines range.'" United States v. Austad,
519 F.3d 431, 434 (8th Cir. 2008) (quoting Gall v. United States, 128 S. Ct. 586, 597
(2007)). Our "first step in reviewing a sentence is to 'ensure that the district court
committed no significant procedural error,'" such as failing to consider the 18 U.S.C.
§ 3553(a) factors. United States v. Hill, 552 F.3d 686, 690 (8th Cir. 2009) (quoting
Gall, 128 S. Ct. at 597). "If the district court did not commit a procedural error, we
then determine whether the sentence is substantively reasonable under an abuse-of-
discretion standard." United States v. Garcia-Hernandez, 530 F.3d 657, 664 (8th Cir.
2008).

       Randolph first argues that the district court abused its discretion by failing to
consider all of the § 3553(a) factors. When considering the § 3553(a) factors, "[a]
district court is not required to make specific findings; all that is generally required
to satisfy the appellate court is evidence that the district court was aware of the
relevant factors." United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008).
Indeed, "[i]f a district court 'references some of the considerations contained in
§ 3553(a), we are ordinarily satisfied that the district court was aware of the entire
contents of the relevant statute.'" Id. at 1111 (quoting United States v. White Face, 383
F.3d 733, 740 (8th Cir. 2004)).

       We are satisfied that the district court was aware of the relevant § 3553(a)
factors. First, § 3553(a)(1) requires a court to consider "the nature and circumstances
of the offense and the history and characteristics of the defendant," and the district
court addressed Randolph's age, the nature of his prior offenses, and the fact that he
had received relatively little jail time for his prior offenses. Furthermore, § 3553(a)(4)
requires a court to consider the applicable Guidelines range, and the district court
acknowledged the applicable Guidelines range but granted Randolph a downward
variance. Finally, § 3553(a)(6) requires a court to consider "the need to avoid

                                           -3-
                                            3
unwarranted sentence disparities among defendants with similar records who have
been found guilty of similar conduct," and the parties disputed whether a Guidelines
sentence or a downward variance was necessary to avoid unwarranted sentence
disparities. See United States v. Miles, 499 F.3d 906, 909 (8th Cir. 2007) (noting that
the district court's awareness of the parties' arguments concerning the relevant
§ 3553(a) factors precluded the conclusion that the district court had failed to consider
those factors). Randolph's argument that the district court failed to consider all of the
§ 3553(a) factors is without merit.

        Randolph next argues that his sentence is substantively unreasonable because
it is greater than necessary to promote the goals of § 3553(a). But "Gall made clear
that the determination of a reasonable sentence is committed to the district court's
discretion in all but the most unusual cases." United States v. Sicaros-Quintero, 557
F.3d 579, 582–83 (8th Cir. 2009). We conclude that Randolph's sentence was
substantively reasonable, particularly in light of the fact that the district court applied
a 28-month downward variance from the applicable Guidelines range.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           -4-
                                            4